Petition for Writ of Mandamus Denied and Memorandum Opinion filed
March 17, 2015.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-15-00195-CR



                IN RE WILLIAM MARK RHODES, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1259408

                       MEMORANDUM OPINION

      On March 6, 2015, relator William Mark Rhodes filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Katherine Cabaniss, presiding judge of the 248th District Court of
Harris County, to rule on and grant relator’s motions to compel his former
appointed counsel to surrender relator’s client file.1 We deny relator’s petition for
writ of mandamus for several reasons.

      To be entitled to mandamus relief compelling a trial court to rule on a
properly filed motion, relator must establish that the trial court (1) had a legal duty
to rule on the motion; (2) was asked to rule on the motion; and (3) failed or refused
to rule on the motion within a reasonable time. In re Layton, 257 S.W.3d 794, 795
(Tex. App.—Amarillo 2008, orig. proceeding); In re Molina, 94 S.W.3d 885, 886
(Tex. App.—San Antonio 2003, orig. proceeding). Relator has not provided us
with a record showing that the trial court was asked to rule on his motions.
Accordingly, relator has failed to demonstrate that he is entitled to mandamus
relief. See Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.]
1992, orig. proceeding) (denying petition for mandamus where relator did not ask
for a hearing on his motions or take any action to alert the trial court that it had not
yet considered his motions).

      More importantly, even had relator presented his motions to the trial court,
the trial court had no legal duty to rule on the motions. Without jurisdiction, a trial
court generally has no continuing authority to act in a case. See, e.g., State v.
Klein, 224 S.W.2d 250, 252 (Tex. Crim. App. 1949); In re Le, Nos. 14-14-00446-
CR, 14-14-00447-CR, 2014 WL 3907991, at *3 (Tex. App.—Houston [14th Dist.]
Aug. 12, 2014, orig. proceeding). “Jurisdiction expires when a case becomes final
or is taken to a higher court.” State v. Patrick, 86 S.W.3d 592, 596 (Tex. Crim.
App. 2002) (plurality op.) (orig. proceeding).


      1
          Relator filed two separate motions with the trial court, both seeking the same relief.
                                                      2
      This Court previously dismissed relator’s appeal of his conviction due to
relator’s failure to timely perfect his appeal. See Rhodes v. State, No. 14-13-
00888-CR, 2014 WL 2825909 (Tex. App.—Houston [14th Dist.] June 19, 2014, no
pet.) (mem. op., not designated for publication). The trial court’s plenary power
has expired, and relator has not identified any applicable statute that would give
the trial court jurisdiction over a post-trial dispute between relator and his former
counsel. A trial court “does not have a duty to rule on free-floating motions
unrelated to currently pending actions. In fact, it has no jurisdiction to rule on a
motion when it has no plenary jurisdiction coming from an associated case.” In re
Cash, No. 06-04-00045-CV, 2004 WL 769473, at *1 (Tex. App.—Texarkana Apr.
13, 2004, orig. proceeding) (mem. op.); see also In re Thompson, No. 14-14-
00247-CV, 2014 WL 1482486, at *2 (Tex. App.—Houston [14th Dist.] Apr. 15,
2014, orig. proceeding) (mem. op.) (“In the absence of plenary power, the trial
court had no legal duty to rule on relator’s motion . . . .”). Therefore, in the
absence of a statute providing the trial court with jurisdiction over relator’s request
that the trial court order relator’s former attorney to return his client file, the trial
court owes no duty to rule on such motions.

      Additionally, to the extent that relator requests that we compel the trial court
to grant his motions, appellate courts may not direct the trial court to make a
specific ruling on a pending motion. In re Hearn, 137 S.W.2d 681, 685 (Tex.
App.—San Antonio 2004, orig. proceeding). Therefore, we may not compel the
trial court to grant relator’s motions.

      For the reasons discussed, relator has not established that he is entitled to
mandamus relief. Accordingly, we deny relator’s petition for a writ of mandamus.
                                            3
                                                 PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        4